Exhibit 10.3

GILEAD SCIENCES, INC.

EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS AGREEMENT

This Employee Confidential Information and Inventions Agreement (the
“Agreement”) is effective as of [date] (the “Effective Date”) between me and
Gilead Sciences, Inc., a Delaware corporation (together with its affiliates and
subsidiaries, “Gilead”). As a material part of the consideration for my
employment or continued employment by Gilead and as a condition of my employment
or continued employment by Gilead and the compensation and benefits that I am
paid by Gilead, I agree as follows:

1. GENERAL. I understand that during the term of my employment I will have
access to confidential and proprietary information of Gilead, including
inventions that I may conceive, make or reduce to practice alone or with other
Gilead employees and consultants in the course of my work as well as
confidential and proprietary information of third party business partners of
Gilead. I understand that my employment creates a relationship of confidence and
trust with Gilead and I agree to comply with all the terms of this Agreement.

2. CONFIDENTIAL INFORMATION.

(a) Definition. Confidential and proprietary information
(“Confidential Information”) means any non-public information of Gilead in any
form. I understand that all of the following types of non-public information of
Gilead on the list below are Confidential Information and that such list is
provided to help me better understand what constitutes Confidential Information
and is not a comprehensive list of all types of Confidential Information:

 

  (i) Inventions, including without limitation Gilead Inventions (as the term is
defined in Section 3(c));

 

  (ii) business strategies and projections;

 

  (iii) research, development or commercialization plans;

  (iv) patent strategies or other information regarding Gilead’s marketed
products, products or services in development, and related market information;

 

  (v) customer lists, including without limitation information about existing
and potential customers of Gilead;

 

  (vi) formulas, analyses, designs, databases or other compilations of technical
information, data or statistics, including without limitation data related to
Gilead’s clinical and preclinical studies and clinical and preclinical studies
of Gilead’s partners and grantees;

 

  (vii) methods or processes to identify, validate, to produce or purify
biological or chemical materials, organisms, proteins, genes, gene sequences,
chemical structures, expression vectors and data, targets, product
specifications and compound structures;

 

  (viii) information relating to the regulatory status, approval or pricing of
Gilead’s investigational new drugs or marketed products, including without
limitation communications and correspondence with regulatory agencies;



--------------------------------------------------------------------------------

  (ix) financial information of Gilead, including without limitation identities
of its third party partners, financial terms of wholesales, distributors and
collaboration arrangements, forecasts, tax planning, budgets, financial
analyses, pricing strategies, financial audit information, employee compensation
and benefits and costs of third-party services and goods;

 

  (x) information relating to Gilead’s employees, contractors or other service
providers;

 

  (xi) information relating to the facilities, infrastructure, machinery,
equipment, computer and telephone systems, real property or other assets of
Gilead; and

 

  (xii) information relating to Gilead’s manufacturing processes, supply chain,
distribution network, and sales channels.

(b) Use of Confidential Information. I will hold all Confidential Information in
the strictest confidence, will not disclose to any person who is not a Gilead
employee, consultant, attorney or accountant, and except with the written
permission of a duly authorized officer of Gilead, will not use any Confidential
Information for the benefit of anyone (including myself) other than Gilead. I
will notify an officer of Gilead immediately if I become aware of any
unauthorized use or disclosure of Confidential Information. I assign to Gilead
any and all rights I may have or acquire in Confidential Information and
recognize that all Confidential Information and all tangible materials
containing Confidential Information are and shall remain the sole property of
Gilead.

(c) Former Employer Information. I represent and warrant that my employment by
Gilead does not and will not breach any agreement with any of my former
employers, including any non-compete agreement or any agreement or duty to keep
in confidence or refrain from using information acquired by me prior to my
employment by Gilead. I will not improperly use, disclose or bring into Gilead’s
facilities or store on any Gilead computer any non-public, confidential or
proprietary information or trade secrets of any former employer or any other
person or entity to whom I have an obligation to keep in confidence such
information (“Former Employer Information”) without the express prior written
consent of both such former employer, person or entity and Gilead.

(d) Third Party Information. I understand that in the course of business from
time to time Gilead receives confidential or proprietary information from third
parties (“Third-Party Information”) and that such Third-Party Information may be
subject to an agreement by Gilead to maintain the confidentiality of such
Third-Party Information and to use it only for certain limited purposes. I will
hold Third-Party Information in the strictest confidence, and will not disclose
or use Third-Party Information except as expressly permitted by the agreement
between Gilead and such third party. If required by the terms of the agreement
between Gilead and a third party, I will limit internal disclosure of
Third-Party Information to other Gilead personnel who need to know such
information to perform his/her duties at Gilead and who are aware of Gilead’s
agreement with such third party. I will notify an officer of Gilead immediately
if I become aware of any unauthorized use or disclosure of Third-Party
Information.

 

2



--------------------------------------------------------------------------------

(e) Return of Gilead Confidential Information. Upon termination of my employment
at Gilead for any reason, or earlier upon Gilead’s request at any time, I will
deliver to Gilead all Confidential Information and all materials, documentation
and other properties of Gilead, as well as any copies, extracts, summaries or
derivative works thereof, and any other materials that may embody or contain any
Confidential Information or Third-Party Information, in my possession or under
my control, including without limitation, those records maintained by me
pursuant to Section 3(e), except that I may keep personal copies of (i) my
compensation records, (ii) materials distributed to stockholders generally and
(iii) this Agreement. I also recognize and agree that I have no expectation of
privacy with respect to Gilead’s telecommunications, networking or information
processing systems (including without limitation, stored computer files, email
messages and voice messages) and that my activity and any files or messages on
or using any of those systems may be subject to inspections or monitoring by
Gilead’s personnel at any time without notice. If I perform any work for Gilead
or related to my employment using a personal computer or storage device, I agree
to notify Gilead of such use. Immediately upon termination of employment or
request by Gilead, I will follow Gilead’s instructions to enable Gilead
personnel to remove any Confidential Information from such computer or storage
device, by the methods or processes directed by Gilead. Under no circumstance
will I take any Confidential Information or Third Party Information with me when
I leave Gilead. If requested, I will certify in writing to Gilead that I have
complied with the obligations under this Section 2(e) within 10 days of Gilead’s
request.

3. Inventions.

(a) Inventions. As used in this Agreement, the term “Inventions” means any
ideas, concepts, information, materials, methods, processes, data, programs,
know-how (including without limitation negative know-how), improvements,
discoveries, developments, formulae, media, protocol, assays, specifications,
designs, artwork, and other copyrightable work and techniques, together with all
Intellectual Property Rights in any of the items listed above. The term
“Intellectual Property Rights” means all trade secrets rights, copyrights,
trademark rights, patent rights and other intellectual property rights
recognized at any time by the laws (including statutes and common law) of any
state, country or other jurisdictions.

(b) Inventions Retained and Licensed. I represent and agree that I have listed
on Exhibit A to this Agreement, in a manner that does not violate any third
party rights, a complete list of all Inventions that I conceived, reduced to
practice, created, or otherwise developed prior to my employment with Gilead
(collectively referred to as “Prior Inventions”), that belong to me (solely or
jointly) and that relate to Gilead’s existing or reasonably contemplated
business, products or research and development, and that are not assigned by me
to Gilead under this Agreement. If I have not listed any Prior Inventions on
Exhibit A, I represent and warrant that there are no Prior Inventions. Without
limiting any of the other provisions in this Agreement or Gilead’s other rights
and remedies, if in the course of my employment with Gilead, I incorporate into
a Gilead product compound, product, candidate, method, process, database,
program or service a Prior Invention owned by me or in which I have an interest,
or if I disclose to Gilead my own or any third party’s confidential information
or intellectual property (or if the performance of my work at Gilead requires
the incorporation of such Prior Inventions), Gilead shall have and I hereby
grant Gilead a nonexclusive, royalty-free, fully paid-up, irrevocable,
perpetual, freely sublicensable and transferable through multiple tiers,
worldwide right and license to use Prior

 

3



--------------------------------------------------------------------------------

Inventions and all such confidential information and intellectual property
rights for any purpose whatsoever, including but not limited to, the right to
make, have made, modify, use, import, offer for sale, sell, copy, reproduce,
distribute, reverse engineer, decompile, publicly display on any media and
prepare derivative works of such Prior Invention as part of or in connection
with the research, development or commercialization of such product, compound,
product, candidate, method, process, database, program or service, and to
practice any method related thereto.

(c) Gilead Inventions. The term “Gilead Inventions” means any and all Inventions
that I may make, create, conceive, or reduce to practice, or cause to be made,
created, conceived or reduced to practice, either solely or jointly, during my
term of employment with Gilead to and only to the fullest extent allowed by
Section 2870 of the California Labor Code (hereinafter “Section 2870”), which is
attached to this Agreement as Exhibit B and incorporated herein. I acknowledge
and represent that I have reviewed the provisions of Section 2870 set forth in
Exhibit B (the “Limited Exclusion Notification”) and I agree that my signature
on the Limited Exclusion Notification acknowledges receipt of the notification.
The term “Gilead Inventions” does not include Prior Inventions, if any.

(d) Assignment of Gilead Inventions. I will promptly disclose all Gilead
Inventions to Gilead. I hereby irrevocably and unconditionally assign to Gilead
Sciences, Inc., or its designee, and agree never to assert against Gilead, all
my right, title, and interest in and to any and all Gilead Inventions. I
understand and agree that the decision whether or not to commercialize or market
any Gilead Invention is within Gilead’s sole discretion and for Gilead’s sole
benefit and that no royalty will be due to me as a result of Gilead’s efforts to
commercialize or market any such Gilead Invention. I understand that this
Agreement does not require my assignment to Gilead of an Invention which
qualifies fully for protection under Section 2870. During my employment at
Gilead, I will promptly and fully disclose to Gilead in writing of any
Inventions made during my employment at Gilead that I believe meet the criteria
in Section 2870 and were not otherwise disclosed on Exhibit A.

(e) Gilead Inventions Assigned to the United States or Third Party. If requested
by Gilead, I will assign to any third party designated by Gilead, including the
United States government, all my right, title, and interest in and to any
particular Gilead Invention.

(f) Maintenance of Records. I will comply with all policies and procedures of
Gilead relating to disclosure, documentation, storage, retention and
corroboration of inventive and creative activity with which I may be involved,
and I will keep and maintain adequate and current records of all Inventions made
by me during the period of my employment by Gilead. The records will be
available to and remain the sole property of Gilead at all times.

(g) Cooperation. I will assist Gilead in every way both during and after my
employment with Gilead to obtain, maintain, enforce and defend Intellectual
Property Rights arising from Gilead Inventions in any and all countries, states
and other jurisdiction. I will execute, verify and deliver such documents and
perform such other acts (including appearances as a witness) as Gilead may
reasonably request for use in applying for, obtaining, sustaining, enforcing and
defending such Intellectual Property Rights relating to Gilead Inventions. I
hereby irrevocably designate and appoint Gilead and each of its duly authorized
officers, employees and representatives as my agent and attorney-in-fact,
coupled with an interest and

 

4



--------------------------------------------------------------------------------

with full power of substitution, to act for and on my behalf to execute and file
any document and to do all other lawfully permitted acts to further the purposes
of the foregoing with the same legal force and effect as if executed, filed or
done by me. My obligation to assist Gilead under this Section 3(g) in obtaining
and enforcing Intellectual Property Rights and protections relating to Gilead
Inventions will continue beyond the termination of my employment, but Gilead
will compensate me at a reasonable rate for the time actually spent by me at
Gilead’s request on such cooperation after my termination of employment.

4. CONFLICTING EMPLOYMENT AND OTHER OBLIGATIONS. I represent and warrant that I
have not entered into, and I agree that during my employment with Gilead I will
not enter into, any agreement, whether written or oral, in conflict with this
Agreement or my employment with Gilead. During my employment with Gilead, I will
not engage in any other employment, occupation, consulting or activity that is
competitive or may be reasonably perceived to be in any way competitive with the
business or demonstrably anticipated business of Gilead, nor will I assist any
other person or organization in competing or in preparing to compete with any
business or demonstrably anticipated business of Gilead. For the avoidance of
any doubt regarding what may be a conflict with my obligations to Gilead or what
may be considered competitive with the business or demonstrably anticipated
business of Gilead, I agree to discuss with my Gilead supervisor and obtain
Gilead’s approval in advance of accepting any offer of employment, consulting
engagement or other work with any pharmaceutical or biotechnology company.

5. NON-SOLICITATION. During my employment with Gilead and for one (1) year
following termination of my employment with Gilead for any reason, with or
without cause, I will not, directly or indirectly, induce, solicit, recruit for
employment or encourage any of Gilead’s employees or consultants to leave
Gilead, either for myself or for any other entity.

6. NOTIFICATION OF NEW EMPLOYER. When my employment with Gilead ends (for any
reason), I hereby consent to Gilead’s notification of my new employer about my
rights and obligations under this Agreement.

7. EQUITABLE RELIEF. I acknowledge that any actual or threatened breach of this
Agreement may cause Gilead immediate and irreparable harm that cannot be
adequately compensated by monetary damages, and I agree that Gilead shall not be
required to demonstrate irreparable harm or post bond in order to seek or obtain
injunctive relief for my actual or threatened breach of this Agreement. In
addition to any injunctive relief, Gilead may seek any other remedies available
to it at law or equity.

8. GENERAL.

(a) Entire Agreement. This Agreement constitutes my entire agreement relating to
the subject matter of this Agreement with Gilead and supersedes any previous
oral or written communications, representations, understandings or agreements
with Gilead or any officer or representative of Gilead.

 

5



--------------------------------------------------------------------------------

(b) Binding Agreement. This Agreement shall survive the termination of my
employment at Gilead and shall inure to the benefit of the subsidiaries,
successors and assigns of Gilead and shall be binding upon my heirs, executors,
assigns and administrators.

(c) Severability; Waiver. To the extent that any word, phrase, clause, or
sentence in this Agreement is found to be illegal or unenforceable to the
maximum extent for any reason, such illegal or unenforceable portion(s) shall be
modified or deleted to the minimum extent required so as to make the Agreement,
as modified, legal and enforceable under applicable laws. No waiver of any right
or remedy under this Agreement will be binding on Gilead unless it is in writing
and has been signed by an authorized officer of Gilead.

(d) Governing Law. This Agreement shall be governed by the laws of the state of
California, without regard to its choice of law provisions. Any claim arising
under this Agreement will be submitted to the exclusive jurisdiction of the U.S.
federal or California state courts within the California counties of San Mateo
or Santa Clara and I hereby submit to, and waive any objection to, personal
jurisdiction and venue in these courts for the resolution of any Claim.

(e) Modifications. This Agreement may not be changed, modified, released,
discharged, abandoned, or otherwise amended, in whole or in part, except in
writing and signed and delivered by me and a duly authorized officer of Gilead.

9. EMPLOYMENT AT WILL. I understand and acknowledge that my employment with
Gilead is for an unspecified duration and constitutes “at-will” employment. I
also understand that any representation to the contrary by anyone is
unauthorized and invalid unless in writing and signed by a duly authorized
officer of Gilead. I acknowledge that I have the right to resign and Gilead has
the right to terminate my employment at any time, for any or no reason, with or
without cause, by me or by Gilead, with or without notice. In addition, this
Agreement does not purport to set forth all of the terms and conditions of my
employment, and, as an employee of Gilead, I have rights from and obligations to
Gilead that are not set forth in this Agreement. However, the terms of this
Agreement shall control over any inconsistent terms in any other agreement or
document.

 

6



--------------------------------------------------------------------------------

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY, IN DUPLICATE WITH THE UNDERSTANDING THAT THE COMPANY
WILL RETAIN ONE COUNTERPART AND THE OTHER COUNTERPART WILL BE RETAINED BY ME.

 

ACCEPTED AND AGREED TO:

EMPLOYEE:

   

Dated:

   

(Signature)

 

 

(Print name)

 

 

(Address)

 

 

GILEAD SCIENCES, INC.:

Dated:

   

(Signature)

 

 

(Print name)

 

 

(Title)

 

 

(Address)

 

 

 

7



--------------------------------------------------------------------------------

EXHIBIT A

PRIOR INVENTIONS

 

1. LIST OF PRIOR INVENTIONS. (as defined in Section 3(a) of this Agreement)

 

  [    ] I represent that I have NO Prior Inventions to disclose.

 

  [    ] I represent that I have DO HAVE Prior Inventions to disclose to Gilead
and I further represent and warrant that that the following is a complete list
of those Prior Inventions relevant to the subject matter of my employment by
Gilead that have been conceived, reduced to practice, created, or otherwise
developed by me alone or jointly with others prior to my engagement by Gilead.
To the extent that there are any issued patents or pending patent applications,
or any copyright registrations or pending copyright registration applications,
covering a Prior Invention listed below, I have included the applicable patent
or copyright registration number, or the number of the applicable pending
application, along with such Prior Invention. [Note to Employee: If a pending
patent application number is confidential information of your prior employer and
has not been made publicly available, you are required to state that such an
application has been filed and identify the country wherein filed, but you are
not required to identify the patent application number.]

List of my Prior Inventions:

 

 

 

 

 

 

 

 

  [    ] Additional sheets attached.

 

2. FORMER EMPLOYER INFORMATION. (as defined in Section 2(d) of this Agreement)

 

  [    ] I have NO materials of any former employer.

 

8



--------------------------------------------------------------------------------

  [    ] I have NO documents of any former employer.

 

  [    ] I propose to bring to my employment at Gilead the following devices,
materials and documents of my former employer, listed in a manner that does not
violate the rights of my former employer, which materials and documents are not
generally available to the public and may be used in my employment pursuant to
the express written authorization of my former employer (a copy of which is
attached hereto):

List of Documents and Materials of Former Employer:

 

  [    ] Additional sheets attached.

 

EMPLOYEE:

   

Dated:

 

 

 

(Signature)

 

 

 

(Print name)

 

 

 

 

2



--------------------------------------------------------------------------------

EXHIBIT B

LIMITED EXCLUSION NOTIFICATION

CALIFORNIA LABOR CODE SECTION 2870

EMPLOYMENT AGREEMENTS; ASSIGNMENT OF RIGHTS

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

  (1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

  (2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”

 

ACKNOWLEDGEMENT OF RECEIPT:

                                                                               
                         

Employee’s Signature

Printed Name:                                   
                                         

Dated:                                     
                                        ,  20     